Citation Nr: 0621797	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-37 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran has perfected a timely substantive 
appeal of a December 1999 rating decision, concerning the 
denial of entitlement to an increased rating for a bilateral 
foot disability.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left knee disability, claimed to result 
from VA medical treatment.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left hip disability, claimed to result 
from VA medical treatment.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right hip disability, claimed to result 
from VA medical treatment.
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from March 1942 
to January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from rating determinations rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for bilateral hip and left 
knee disabilities, claimed to result from VA medical 
treatment, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a May 2005 statement, the veteran filed a claim for 
entitlement to special monthly compensation based upon his 
need of regular aid and attendance from another person.  
Further, in a January 2006 statement, the veteran indicated 
that he wanted to reopen claims for entitlement to service 
connection for bilateral hip disabilities, bilateral knee, 
and lumbar disabilities as secondary to his service-connected 
bilateral foot disability.  These claims are referred to the 
RO for proper action. 


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO denied the 
veteran's claims for entitlement to an increased evaluation 
for residuals of a bilateral foot injury and entitlement to 
service connection for bilateral hip/knee replacements.  The 
veteran was notified of the RO's rating decision, and of his 
appellate rights, by a letter dated on December 29, 1999.

2. The veteran submitted a notice of disagreement (NOD) on 
February 25, 2000, with respect to the issue of entitlement 
to an increased evaluation for residuals of a bilateral foot 
injury in the December 1999 rating decision. 

3.  A statement of the case (SOC) for the issue of 
entitlement to an increased evaluation for bilateral foot 
disability was sent to the veteran and his accredited 
representative on May 26, 2000.

4.  The veteran did not file a timely substantive appeal to 
the Board (VA Form 9 or a Form 9-equivalent) within the 
remainder of the one year period from the date of mailing of 
the notification of the rating determination being appealed.


CONCLUSION OF LAW

A timely substantive appeal was not received with respect to 
the December 1999 rating decision rendered by the RO that 
denied entitlement to an increased rating for the veteran's 
service-connected bilateral foot disability.  38 U.S.C.A. §§ 
5103, 5103A, 7105, 7108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 20.101, 20.200, 20.202, 20.302(b), 20.303, 20.305, 
20.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1999 rating decision, the RO denied the 
veteran's claims for entitlement to an increased evaluation 
for residuals of a bilateral foot injury and entitlement to 
service connection for bilateral hip/knee replacements.  
Thereafter, the veteran was notified of the RO's decision as 
well as of his appellate rights, in a December 29, 1999 
letter.  After the veteran submitted a NOD on February 25, 
2000, a SOC was sent to the veteran and his accredited 
representative on May 26, 2000 for the issue of entitlement 
to an increased evaluation for a bilateral foot disability.

The veteran submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) on May 18, 2001, concerning the issue of 
entitlement to an increased rating for a bilateral foot 
disability.  The veteran was informed that the substantive 
appeal was not timely in a letter dated January 23, 2004.  
The RO accepted a February 2004 statement from the veteran, 
as a NOD with the determination that the May 2001 VA Form 9 
was not a timely substantive appeal, and issued a SOC 
concerning the timeliness question on September 20, 2004.  In 
October 2004, the veteran perfected an appeal concerning the 
timeliness of the VA Form 9 that had been submitted on May 
18, 2001.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA purposes 
is a written notice sent to the claimant's latest address of 
record.  38 C.F.R. § 3.1(q).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554, 555 
(1993).  When an appellant fails to file a timely appeal and 
does not request an extension of time in writing before the 
expiration of time for the filing of the substantive appeal, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  Id. at 556.  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

The record shows that the RO mailed notification of the 
December 1999 rating decision to the veteran on December 29, 
1999.  The RO received the veteran's timely NOD on February 
25, 2000.  Thereafter, the RO mailed the veteran an SOC 
addressing the issue on May 26, 2000.  Under those 
circumstances, the veteran had until December 29, 2000 to 
file a Substantive Appeal or to request an extension of time.  
As the veteran did not file his substantive appeal until May 
2001, the record clearly does not reflect that he perfected a 
timely substantive appeal regarding the issue on appeal or 
requested a time extension by the deadline date of December 
29, 2000.  Without a timely substantive appeal, the Board has 
no jurisdiction to address this matter.  Consequently, the 
appeal is dismissed.

Consideration of the Veterans Claim Assistance Act of 2000 
(VCAA) with respect to this appeal is not warranted.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA essentially 
clarifies VA's duty to notify claimants of any information 
that is necessary to substantiate a claim for benefits and 
codifies VA's duty to assist.  The essential facts of this 
case are not in dispute; rather, this case involves pure 
statutory interpretation.  The VCAA does not affect matters 
on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); cf. Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).


ORDER

The appeal, as to the claim of entitlement to an increased 
rating for a service-connected bilateral foot disability, is 
dismissed for lack of Board jurisdiction due to the absence 
of a timely substantive appeal.


REMAND

Evidence of record shows that the veteran's representative 
did not submit a Statement of Accredited Representative in 
Appealed Case (VA Form 646 or equivalent written statement) 
concerning the issues of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for bilateral hip and 
left knee disabilities, claimed to result from VA medical 
treatment.  VA should solicit, and document its efforts to 
obtain a VA Form 646, or equivalent, from the veteran's 
representative prior to recertifying the appeal to the Board.  
38 U.S.C.A. § 7105; M21-1, Part IV, para. 8.29.

The veteran indicated that he underwent a total left knee 
replacement at a private facility in May 1992.  VA must 
attempt to procure treatment records identified by the 
appellant.  38 C.F.R. § 3.159(c) (2005).  Additional VA 
treatment records dated from November 2005 to the present 
should also be requested and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete any 
necessary releases authorizing VA to 
request his medical records from the 
private health care provider who provided 
the April 1999 statement included in the 
claims file, and make arrangements to 
obtain the veteran's treatment records 
from the private physician for the period 
from January 1992 to the present.    

2.  Obtain any available outpatient 
treatment records for the veteran's 
claimed left knee, right hip, and left 
hip disabilities from the VA Outpatient 
Clinic in Orlando (Brevard), Florida for 
the period from November 2005 to the 
present.

3.  Thereafter, return the claims folder 
to the veteran's representative, the 
Florida Department of Veterans Affairs, 
and request that that the organization 
issue a Statement of Accredited 
Representative in Appealed Case (VA Form 
646 or equivalent) concerning the issues 
of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
bilateral hip and left knee disabilities, 
claimed to result from VA medical 
treatment.  

4.  Readjudicate the issues of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
bilateral hip and left knee disabilities, 
claimed to result from VA medical 
treatment.  If the claims remain denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


